State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   105797
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RALPH HAROLD JR., Also Known
   as ESSENCE HAROLD,
                    Appellant.
________________________________


Calendar Date:   November 21, 2014

Before:   McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.

                             __________


     Carl J. Silverstein, Monticello, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt of counsel), for respondent.

                             __________


Devine, J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered February 6, 2013, convicting defendant
upon his plea of guilty of the crime of criminal sexual act in
the first degree.

      In satisfaction of a five-count indictment, defendant
pleaded guilty to criminal sexual act in the first degree. Under
the terms of the plea agreement, defendant was to be sentenced to
15 years in prison, followed by 15 years of postrelease
supervision. At sentencing, County Court imposed a prison term
of 15 years with 20 years of postrelease supervision. Defendant
appeals.
                              -2-                105797

      Defendant's contention that the period of postrelease
supervision imposed did not conform to the plea agreement is not
preserved for our review given defendant's failure to object at
the time of sentencing (see People v Wright, 89 AD3d 1232, 1232
[2011]). Nevertheless, because the record demonstrates that
County Court specifically committed to sentence defendant to a
15-year-period of postrelease supervision, we will exercise our
interest of justice jurisdiction and modify the sentence imposed
by sentencing defendant to the agreed-upon 15 years of
postrelease supervision (see CPL 470.15 [3] [c]). We note that
since County Court found the agreed-upon sentence to be
appropriate, "defendant need not be provided an opportunity to
withdraw his plea as our modification gives effect to the promise
which had originally induced defendant's plea" (People v Wright,
89 AD3d at 1233 [internal quotation marks and citation omitted]).

      To the extent that defendant challenges the agreed-upon
sentence as harsh and excessive, we find no extraordinary
circumstances nor an abuse of discretion so as to warrant a
reduction of the negotiated sentence in the interest of justice
(see People v Davis, 114 AD3d 1003, 1004 [2014], lv denied 23
NY3d 962 [2014]). Finally, even if defendant's challenge to the
effectiveness of his counsel were preserved for our review (see
People v Wasley, 119 AD3d 1216, 1216 [2014]), we would find it to
be without merit as the record demonstrates that defendant was
provided with meaningful representation (see People v Cancer, 16
AD3d 835, 839-840 [2005], lv denied 5 NY3d 826 [2005]).

     McCarthy, J.P., Garry, Lynch and Clark, JJ., concur.
                              -3-                  105797

      ORDERED that the judgment is modified, as a matter of
discretion in the interest of justice, by reducing the period of
postrelease supervision to 15 years, and, as so modified,
affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court